

115 HR 6050 IH: Increasing Access to Care Act
U.S. House of Representatives
2018-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6050IN THE HOUSE OF REPRESENTATIVESJune 8, 2018Mr. Burgess introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo allow all individuals purchasing health insurance in the individual market the option to
			 purchase a lower premium copper plan.
	
 1.Short titleThis Act may be cited as the Increasing Access to Care Act. 2.Allowing all individuals purchasing health insurance in the individual market the option to purchase a lower premium copper plan (a)In generalSection 1302(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(e)) is amended—
 (1)in paragraph (1)— (A)by redesignating clauses (i) and (ii) of subparagraph (B) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly;
 (B)by striking plan year if— and all that follows through the plan provides— and inserting plan year if the plan provides—; and (C)in subparagraph (A), as so redesignated, by striking clause (ii) and inserting subparagraph (B);
 (2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2).
 (b)Risk poolsSection 1312(c)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(c)(1)) is amended by inserting and including enrollees in catastrophic plans described in section 1302(e) after Exchange.
 (c)Conforming amendmentSection 1312(d)(3)(C) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(C)) is amended by striking , except that in the case of a catastrophic plan described in section 1302(e), a qualified individual may enroll in the plan only if the individual is eligible to enroll in the plan under section 1302(e)(2).
 (d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after January 1, 2019.
			